Citation Nr: 1000898	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for sinusitis.

3  Entitlement to service connection for allergic rhinitis.

4  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for nausea.

6.  Entitlement to service connection for groin pain.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for stress fractures to 
both feet.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to 
September 2004.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a low 
back disability, sinusitis and allergic rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity is due to compound 
hypermetrophic astigmatism.  As a type of refractive error, 
this change in vision is not the result of disease or injury 
for which compensation benefits may be awarded.

2.  The competent and probative medical evidence does not 
establish a chronic disorder manifested by nausea.  

3.  The competent and probative medical evidence does not 
establish a chronic disorder manifested by groin pain.  

4.  The competent and probative medical evidence does not 
establish current flat feet disability.

5.  The competent and probative medical evidence does not 
establish current stress fracture residuals of either foot.


CONCLUSIONS OF LAW

1.  An acquired eye disorder, manifested compound 
hypermetrophic astigmatism, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2009).

2.  A chronic disability manifested by nausea was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A chronic disability manifested by groin pain was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  A flat feet disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Stress fractures of both feet were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


1.  Eye disorder

The Veteran maintains that he has an eye disorder that had 
its onset during service.  

Service treatment records (STRs) show that at the time of the 
Veteran's entrance onto active duty, in May 2002, his visual 
acuity was 20/20 in both eyes.  In August 2003, he was 
evaluated for complaints of headaches when reading and that 
he felt his eyes were "twisting."  On examination visual 
acuity was normal at 20/20.  Ocular health was normal with 
correction provided as needed.  The clinical impression was 
compound hypermetropic astigmatism (CHA).  It appears that 
the Veteran continued to serve until his separation in 2004 
without any further complaints or treatment.  

On VA examination in October 2004, the Veteran complained of 
light sensitivity, pressure and fatigue in the eyes.  His 
ocular history was significant for photophobia, a sensation 
of pressure, and fatigue.  On examination the Veteran was 
extremely sensitive to penlight for pupil testing, but had no 
reaction to examination with the slit lamp, which was equally 
bright or, most likely, even brighter than the penlight.  
Visual acuity in the right eye at near was 20/15 and at 
distance 20/20-.  Left eye visual acuity at near was 20/15 
and at distance was 20/20-.  The examination was otherwise 
within normal limits  The clinical assessment was refractive 
error.  

Refractive error is excluded, by regulation, from the 
definition of disease or injury for which veteran's benefits 
are authorized if incurred or aggravated in service.  
38 C.F.R. §§ 3.303(c), 4.9.  The evidence of record show 
that, in general, the Veteran's ocular health was normal.  
His only symptom involved decreased visual acuity, which is 
no more than correctable refractive error of the eyes.  As 
such, regardless of the character or the quality of any 
evidence which the Veteran could submit, a strictly 
developmental defect, such as refractive error cannot be 
recognized as a disability under the terms of the Rating 
Schedule, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 
Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).



2.  Chronic disorder manifested by nausea

The Veteran maintains that he has a chronic disorder 
manifested by nausea that had its onset during service.  The 
Board finds however that the primary impediment to a grant of 
service connection is the absence of medical evidence of a 
current disability.  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims (Court) has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

STRs show that in August 2003, the Veteran was treated for 
symptoms of nausea and fatigue of seven months duration.  The 
physical examination was unremarkable.  In January 2004, he 
was treated for continued complaints of fatigue, nausea and 
vomiting associated with renal stones and an infection.  In 
April 2004, the Veteran complained of nausea as a result of 
exposure to steam from foods in his duties as a food service 
specialist.  The examiner found no specific pathology to 
render a diagnosis.  Despite a history of complaints of 
nausea during service, the Veteran was not diagnosed as 
having any chronic disability.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  

Likewise the post-service medical records contain no current 
diagnosis of a chronic disorder manifested by nausea.  On VA 
examination in October 2004, the Veteran reported a history 
of constant nausea.  However, the examiner found no objective 
clinical findings to account for the complaints.  The 
clinical assessment was unclear history of nausea.  

In this case, service connection is not warranted.  Under 
applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board has carefully 
reviewed the entire claims folder, and fails to find any 
competent evidence suggesting that the Veteran has a chronic 
impairment manifested by nausea.  Rather, the Veteran was 
treated for acute episodes of nausea during service, which 
apparently resolved and did not produce any chronic 
disability.  Moreover, he is not currently being treated for 
nausea.  While the Board does not dispute that the Veteran 
may experience various symptomatology, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  There is no 
evidence to suggest that the in-service episodes were 
symptomatic of an underlying chronic condition which lasted 
beyond service.  

Thus, in the absence of a currently diagnosed disorder, the 
claim must be denied.  See Degmetich supra.


3.  Chronic disorder manifested by groin pain

STRs records show the Veteran did not indicate any specific 
complaints of a groin injury and/or pain during service, and 
none are documented.  With the exception of treatment for a 
right kidney stone, the STRs fail to reveal any significant 
symptomatology involving the groin.  

On VA examination in October 2004, the Veteran gave a history 
of kidney stones.  He also complained of groin pain described 
as a dysuria and a burning sensation associated with the 
kidney stone.  The clinical assessment was right uretral 
stone and dysuria during passage of renal stone/gravel as 
groin pain.  

Service connection was subsequently established for right 
renal stone in December 2004.  

Under VA law and regulations, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes 
that, although the Veteran's groin pain has been specifically 
claimed by him as a separate disability, the record reflects 
that this represents a manifestation and symptom of the 
already service-connected kidney stone, as opposed to 
representing an independent and separate disability, or a 
symptom of a different condition.  See Sanchez-Benitez, 
supra.  

In other words, the medical evidence of record, as well as 
the Veteran's own complaints during VA examination, reflects 
that the groin pain appears to be part and parcel of the 
service-connected right renal stone, and there is no opinion 
to the contrary.  Thus, in the absence of a currently 
diagnosed disability independent of the right kidney stone, 
the claim must be denied.  See Degmetich supra. 


4.  Flat feet as a residual of stress fractures

The Veteran maintains that he has a bilateral flat foot 
disability secondary to stress fractures during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  The Board finds however that 
the primary impediment to a grant of service connection for 
either of these claimed disabilities is the absence of 
medical evidence of current diagnoses.  

STRs show that at enlistment in May 2002 the Veteran had 
normal arches and the accompanying Report of Medical History 
shows he denied any history of foot trouble.  In March 2004, 
he  complained of bilateral foot pain and was prescribed shoe 
inserts.  Examination of the feet showed dry peeling skin 
from tinea pedis and mild ingrown toenails, but no evidence 
of flat feet.  Later records show the Veteran was prescribed 
a pair of anti-shock foot orthotics for continued complaints 
of arch pain.  At separation in May 2004 it was noted that 
the Veteran had symptomatic pes planus.  These records are 
otherwise entirely negative for stress fracture residuals.  

During VA examination in October 2004, the Veteran complained 
of pain and aching in both feet.  The Veteran reported that 
he first noticed the onset of foot trouble during daily 
activities, particularly during double duty.  On examination 
both feet were plantigrade with no evidence of flat feet.  
Arches were normal and toes were straight.  Skin was healthy 
and there was no swelling or discoloration or edema or 
calluses.  Ankle pulses were palpable on both sides and 
Achilles tendons were neutral.  The Veteran did not wear arch 
supports and shoe wear was normal without any abnormal gait.  
X-rays of both feet were normal with no evidence of residual 
of stress fractures.  The diagnosis was normal plantigrade 
feet without any residual of stress fracture or evidence of 
flat feet.  

The remaining evidence of record shows the Veteran complained 
of painful arches, but there is no current evidence of flat 
feet.  

Service connection is not warranted for flat feet, as the 
competent evidence of record demonstrates that the Veteran 
does not have the disability.  His current complaints during 
VA examination in October 2004 were not substantiated by the 
objective findings reported, which essentially showed no 
evidence of it.  While the Board does not dispute the 
Veteran's in-service history or that he may now experience 
painful arches, there is no objective clinical confirmation 
that he currently suffers from actual flat feet.  Likewise, 
service connection for stress fracture residuals is also not 
warranted.  Stress fractures were never diagnosed during 
service, nor have they ever been diagnosed at any time 
afterward.  See Sanchez-Benitez, supra.  

Thus, in the absence of currently diagnosed flat feet or 
stress fracture residuals, the claims must be denied.  See 
Degmetich supra.



Conclusions

There is nothing in the claims file, which would tend to 
establish that the Veteran's claimed disabilities were 
incurred or aggravated by his military service other than his 
contentions.  While the Board recognizes the sincerity of the 
arguments advanced by the Veteran, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  

That said, the Veteran can certainly attest to factual 
matters of which he had first-hand knowledge, e.g., acute 
injuries with resulting pain.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Here, though, his contentions 
regarding a relationship between his claimed disabilities and 
his period of military service are not statements merely 
about symptomatology (like pain, etc.), an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature).  The lay opinions, to the extent they 
are to be accorded some probative value, are far outweighed 
by the findings provided by the military and VA examiners who 
discussed the Veteran's symptoms, complaints, and 
manifestations.  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in September 2004, March 2006, and June 
2006, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  These letters also informed 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for an eye disorder is denied.

Service connection for nausea is denied.

Service connection for groin pain is denied.

Service connection for flat feet is denied.

Service connection for stress fractures to both feet is 
denied.


REMAND

The Veteran seeks service connection for a low back 
disability, sinusitis and allergic rhinitis that he claims 
had their onset during service.  Here, he has provided some 
evidence of either a current diagnosis of each of these 
conditions or of an incident in service which requires 
further explanation or development. 

The evidence of record shows that the Veteran sustained a 
back injury in a motor vehicle accident in May 2000, two 
years prior to entry into service.  The clinical assessment 
was low back pain.  These records also show he was treated 
for symptoms of lightheadedness, "severe heartbeats," 
sweating, difficult sleeping, and face pain associated with 
sinusitis.  Paranasal sinus X-rays were unremarkable.  

Service treatment records (STRs) show that no lumbar spine 
disability, sinusitis or allergic rhinitis were noted on the 
Veteran's May 2002 entrance examination.  Clinical evaluation 
of the spine and sinuses was within the normal limits.  On 
the accompanying Report of Medical History the Veteran denied 
a history of recurrent back pain/problems and sinusitis.  

At a Medical Board examination in May 2004, although clinical 
evaluation of the spine and sinuses was otherwise within 
normal limits, the Veteran complained of recurrent back pain 
and a history of sinusitis.  There is also evidence that he 
was treated for daily sneezing for the past six months 
associated with allergic rhinitis and started on a trial 
nasal steroid.  

VA spine examination in October 2004, complaints of chronic 
low back pain, primarily in the upper lumbar spine, a history 
of sinusitis including soreness around the periorbital, 
maxillary area and constant pressure and pain.  X-ray 
examination of the lumbar spine revealed mild spondylolysis 
at L5-S1.  Sinus X-rays were normal, but the examiner 
provided a diagnosis of sinusitis by history.  The Veteran 
gave a vague history of allergies.

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, the Veteran's preservice back injury and 
treatment for sinusitis, with subsequent complaints of back 
pain and sinusitis at separation, raise significant medical 
questions regarding whether any pre-existing disorders became 
appreciably worse during service beyond their natural 
progression.  Although a VA examination report is of record, 
it fails to provide an opinion as to whether the Veteran's 
pre-existing back injury or sinusitis were aggravated during 
service.  In addition, the Veteran's reports of allergic 
rhinitis at separation, as well as his contentions regarding 
continuation of those symptoms thereafter, raise medical 
questions regarding whether he has the claimed disability 
and, if so, whether it is related to service.  As such, VA 
examinations are needed.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his low back disability, 
sinusitis, and allergic rhinitis and to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All pertinent records should be 
obtained.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should also undergo an 
appropriate VA examination to determine the 
nature, extent, and etiology of any current 
back injury residuals, sinusitis or 
allergic rhinitis.  A detailed history of 
any symptomatology before, during and after 
service should be obtained from the 
Veteran.  The claims folder must be made 
available to the examiner for review of the 
case, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies 
are to be performed, and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any present 
back injury residuals, to include 
L5-S1 spondylolysis, or sinusitis 
and provide an opinion addressing 
whether any disability existed prior 
to service (considering the 
references to symptomatology before 
his enlistment) and, if so, whether 
such back disability or sinusitis 
were aggravated during his military 
service beyond their natural 
progression.  

b.  If there is no evidence of pre-
service disabilities, provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any present L5-S spondylolysis, 
sinusitis or allergic rhinitis are 
traceable to any incidents, 
symptoms, or treatment the Veteran 
experienced or manifested during 
service, or is in any other way 
causally related to his active 
service, or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 
percent).  The examiner should 
specifically address the Veteran's 
complaints during service as the 
possible onset of any current 
disability.  If any currently 
diagnosed disability cannot be 
regarded as having had its onset 
during active service, the examiner 
should explicitly indicate so.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish an appropriate SSOC to and allow 
a reasonable period of time for response.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


